Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 6/2/22 are being considered by the examiner. With respect to the 35 USC §101 rejections raised in the previous office action have been fully considered, but they are not persuasive. On page 8, the applicant argues that the independent claims 1 and 11 that “The claims are not mere abstract ideas and therefore there is no question of eligibility. The claims recite operations of data processing hardware, and provide various services for based on a user's voice being input, obtaining response information for generating a response sentence to the user's voice; obtaining information related to a plurality of categories by clustering at least one of the response information and dialogue history information; obtaining information related to a plurality of categories by clustering at least one of the response information and the dialogue history information; selecting a plurality of template phrases corresponding to the information related to the plurality”. The examiner respectfully disagrees. Independent claims 1, 11 recite  “obtain response information for generating a response sentence to the user's voice, select a plurality of template phrases corresponding to the information related to the plurality of categories based on the dialogue history information, generate the response sentence using the response information and the at least one of the another templatphrases, and output the generated response sentence.”  These limitations, under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor” (or device), nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” (or device) language, “obtain response information…”, “select a plurality of template …”, “generate the response sentence …”, and, “output the generated response sentence”, in the context of this claim encompasses two people talking where the first person says “do you feel a chill?”. This comment becomes the response information that will be used by the second person who uses a template that was notated on a piece of paper based on the past interactions with the first person.  The second person looks in his list of canned responses based on previous dialogs with the first person to obtain an elaborate response when he generates the response sentence “it is a bone-chilling 0 degrees”,  and then speaks or outputs the response by saying it out loud. The first person can perform these steps by simply coming up with a response information in his mind. The second person keeps a catalog of all possible conversation with the first person (using pen and paper) and simply reads out the relevant response. Therefore, as previously stated in the Non Final Office action, If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The claim is not patent eligible.
With respect to the prior art rejections raised in the previous office action, they have been considered and they are found to be persuasive in view of amendment. These rejections for claims 1-6, 8-16 and 18-20 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 11 recite  “obtain response information for generating a response sentence to the user's voice, select a plurality of template phrases corresponding to the information related to the plurality of categories based on the  generate the response sentence using the response information and the at least one of the another templatphrases, and output the generated response sentence.”  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor” (or device), nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” (or device) language, “obtain response information…”, “select  a plurality …”, “generate the response sentence …”, and, “output the generated response sentence” in the context of this claim encompasses two people talking where the first person says “do you feel a chill?”, and the second person looks in his list of canned responses based on previous dialogs with the first person to obtain an elaborate response “it is a bone-chilling 0 degrees”, and then outputs the response by saying it out loud.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using a processor to perform all of the above mentioned steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a microphone are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-6, 8-10, 12-16, 18-20 include additional steps that are directed towards clustering response, obtaining numerical values for importance, determining combination order for output, correcting the output, removing duplicates,  utilizing the server for domain-specific response, are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.N.P./Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657